
	

114 SRES 613 IS: Recognizing the 50th anniversary of North Mississippi Rural Legal Services in Oxford, Mississippi.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 613
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Wicker (for himself, Mr. Cochran, and Mrs. Shaheen) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Recognizing the 50th anniversary of North Mississippi Rural Legal Services in Oxford, Mississippi.
	
	
 Whereas North Mississippi Rural Legal Services, originally called Lafayette County Legal Aid, was organized in 1966 as a training program for law students at the University of Mississippi School of Law;
 Whereas North Mississippi Rural Legal Services was organized to combine the provision of legal services with a teaching program to develop a law school curriculum with a focus on the legal problems of low-income individuals, and North Mississippi Rural Legal Services was subsequently incorporated as an independent nonprofit corporation, receiving funds from the National Legal Services Corporation;
 Whereas the mission of North Mississippi Rural Legal Services is to provide high-quality attorney representation and advocacy to ensure equal access to justice for vulnerable members of society through constant training, self-analysis, and community involvement;
 Whereas North Mississippi Rural Legal Services provides the highest quality of legal and technical assistance, which improves the daily quality of life for low-income individuals and contributes to the attainment of social, economic, and legal equality;
 Whereas North Mississippi Rural Legal Services is governed by a 25-member board of directors appointed by the Mississippi Bar, the Magnolia Bar, and local advisory committees;
 Whereas North Mississippi Rural Legal Services has administrative offices in Oxford, Mississippi, and offices in Clarksdale, Greenville, and West Point, Mississippi, all of which strive daily to meet the unmet civil legal needs of low-income Mississippians;
 Whereas there are more than 250,000 low-income individuals in the 39-county service area of North Mississippi Rural Legal Services, which, as of 2015, has served more than 17,000 Mississippians, providing access to the legal system that might otherwise be unavailable to those individuals due to their economic situation;
 Whereas over the last 50 years, North Mississippi Rural Legal Services has partnered with various funders, attorneys, friends, and corporate and individual supporters to provide thousands of low-income clients with habitable and affordable housing, safety, healthcare, economic security, and financial independence while ensuring that each client maintains inherent human dignity;
 Whereas 50 years ago, the journey began to provide high-quality legal representation to low-income Mississippians to ensure equal access to the courts of the State of Mississippi;
 Whereas in 2016, North Mississippi Rural Legal Services continues the quest for justice to serve individuals and families regardless of race, age, gender, and ethnicity; and
 Whereas the partnership between North Mississippi Rural Legal Services and the University of Mississippi School of Law continues the work of educating law students to increase the number of attorneys in the State of Mississippi who are sensitive to the needs of low-income individuals and knowledgeable in the areas of the law that affect those individuals: Now, therefore, be it
		
	
 That the Senate— (1)recognizes and commends outstanding acts of public service like those of North Mississippi Rural Legal Services;
 (2)with great pride, joins in paying tribute to North Mississippi Rural Legal Services, a most effective and public-spirited organization, the advocacy of which on behalf of less fortunate Mississippians is a matter of record; and
 (3)recognizes the 50th anniversary of North Mississippi Rural Legal Services in Oxford, Mississippi.  